DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 05/03/2022 (Track-One).  
3.	Acknowledgment is made of Continuing Data: This application is a CON of 17/183,430 filed 02/24/2021 now PAT 11216360; which is a CON of 16/828,770 filed 03/24/2020 now PAT 10963373; which has PRO 62/823,131 filed 03/25/2019.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 21-40 (renumbered 1-20) are allowed.  Claims 1-20 were previously cancelled.

Terminal Disclaimer
5.	The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patent 10,963,373 – 11,269,762 – 11,086,769 – 11,216,360 have been reviewed and approved.  The terminal disclaimers have been recorded.

Reason for Allowance
6. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “constructing, based on a change to first controller code configured for a first controller, a model representing execution of functions on the first controller according to the changed first controller code; determining, based on operating the model remotely from the first controller and a second controller, a dependency between the changed first controller code and second controller code configured for the second controller; determining a change in functionality of the second controller code based on the change to the first controller code; determining a functional equivalence status between the second controller code with the change in functionality and the second controller code without the change in functionality; and generating, based on the determined dependency, a report identifying the functional equivalence status” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198 
05/12/2022.